Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/18/2021.  Presently claims 1-12 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) still presented; the Applicant did not amend claim 4; and the Applicant did not present any argument with respect the rejection.
Applicant's arguments filed 08/06/2018 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the auger does both the shred and transport together) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argued that the prior art of Mikoshiba  “a cylindrical housing around the bottom and sides of the auger; (ii) an input section positioned above the auger; and (iii) a screen plate at a forward end of the cylindrical housing”

	In response to this argument, the prior art of Mikoshiba disclose: 
	a cylindrical housing (fig.1: (11)) around the bottom and sides of the auger (paragraph 0029: the casing (11) is housing the internal parts including the auger);  an input section (fig.1: (15)) positioned above the auger (paragraph 0030); and a screen plate (fig.1: (39)) at a forward end of the cylindrical housing (paragraph 0050).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the trailing edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mikoshiba (US20040238983A1).
Regarding claim 1, Mikoshiba disclose an auger (fig.2) for a grinder for a tire filling machine (paragraphs 0008 and 0069), comprising:
a cylindrical column (fig.2: (32)) (paragraph 0032); and
a repeating pattern of three flights pairs (fig.2: (33)) extending outwardly from the cylindrical column (fig.2: (32)), wherein
(i)    the flights are arranged in pairs (fig.2: the opposite blades (33)) extending radially outwards from the cylindrical column at 180 degrees to one another (paragraph 0033) , and
(ii)    each flight has a sharpened leading edge (fig.2 and paragraph 0032: the blades (33), blade has a sharpened edge) and,
(iii) all the flights twist in the same longitudinal direction (paragraph 0035).

	a cylindrical housing (fig.1: (11)) around the bottom and sides of the auger (paragraph 0029: the casing (11) is housing the internal parts including the auger);  
an input section (fig.1: (15)) positioned above the auger (paragraph 0030); and 
a screen plate (fig.1: (39)) at a forward end of the cylindrical housing (paragraph 0050).

Regarding claim 6, Mikoshiba disclose wherein successive pairs (fig.2: the opposite blades (33)) of flights are positioned at angles of approximately 50 or 60 degrees to one another (paragraph 0033).
Regarding claim 7, Mikoshiba disclose wherein three successive pairs of flights together completely extend around the cylindrical column such that the entire circumference of the cylinder is covered by three successive pairs of flights (the cylindrical column (32) has 11 successive pairs of the blades (33); the successive pairs extend around and cover the entire circumference of the column (32)) .
Regarding claim 8, Mikoshiba disclose the auger comprises 2 sets of 3 pairs of flights (the cylindrical column (32) has at least 2 sets of the blades (33)).
Regarding claim 9, Mikoshiba disclose the flights on the auger comprises at least 12 sharpened leading edges (the cylindrical column (32) has 11 successive pairs of the blades (33) that forming 22 sharpened leading edges).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US4142689A) in view of William (US2985211A).

Regarding claim 1, Kemp disclose an auger (fig.1) for a grinder for a tire filling machine (abstract), comprising:
a cylindrical column (fig.1: (17)) (col.3 line 1-col.4 line 14); and
a repeating pattern of two flights pairs  (fig.1: (21) , (21’)) extending outwardly from the cylindrical column (fig.1: (17)), wherein
(i)    the flights are arranged in pairs (fig.5: (21a, 21b); fig.6: the flight (23) has two opposite pair) extending radially outwards from the cylindrical column at 180 degrees to one another (fig.5: the element (21a) is extended at 180  to the element (21b)) , and
(ii)    each flight has a sharpened leading edge (fig.5 and col.3: last two lines; and col.4 lines 35-36).
(iii) all the flights (fig.1: (20) and  (21’))  twist in the same longitudinal direction.
	a cylindrical housing (fig.1: (10)) around the bottom and sides of the auger;  

a screen plate (fig.1: (24) extends the entire length of the processing area) at a forward end of the cylindrical housing.
	
	Kemp does not disclose a repeating pattern of three flights pairs.  

	William teaches a cylindrical housing (fig.1: (1)) around an auger (fig.1an auger (fig.1: (12)), and an input section (fig.1: (45)) positioned above the auger;
	wherein the auger having repeating pattern of three flights pairs (fig.1: (14)) (col.2 line 11-col.3 line5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auger of Kemp to include a repeating pattern of three flights pairs as taught by William, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Kemp disclose wherein each pair of flights extends approximately half way around the circumference of the cylindrical column (fig.1: (21a and 21b); fig.6: the flight (23) has two opposite pair).

Regarding claim 3, Kemp disclose the sharpened leading edges of each pair of flights are positioned at 180 degrees to one another (see fig.5 below).


    PNG
    media_image1.png
    573
    787
    media_image1.png
    Greyscale












Regarding claim 4, Kemp disclose the trailing edges of each pair of flights are positioned at 180 degrees to one another (see fig.5 above).

Regarding claim 5, Kemp disclose each flight (fig.1: (20, 20’21, 21’, 23, 23’)) extends to the same radial distance from the center of the cylindrical column (fig.1: (17)) around the entire circumference of the flight such that there are no outer edge notches in the flights (fig.5: the edges of the elements (21) and (23) are smoothed and they do not have any notched).



Regarding claim 10, Kemp disclose the column (fig.1: (17) having the flights ((fig.1: (20) and (21’))

Kemp does not disclose the ratio of the outer diameter of the cylindrical column to the outer diameter of the flights is 0.45 to 0.65.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kemp to modify the ratio of the outer diameter of the cylindrical column to the outer diameter of the flights to be at any range including the range of 0.45 to 0.65, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 11, Kemp disclose each flight has a sharpened leading edge (fig.5 and col.3: last two lines; and col.4 lines 35-36);
Kemp does not disclose the sharpened leading edges are each cut with a 1:7 blade edge.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kemp to modify the sharpened leading edges to be each cut with a 1:7 blade edge, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US4142689A) in view of William (US2985211A) as applied to claim 1 above, and further in view of Smith (US5601239A).

Regarding claim 12, Kemp disclose the auger (fig.1: (17));
Kemp in view of William does not disclose the auger is made of T1 armored steel.
Smith teaches an auger (fig.1: (2)) for a grinder for a tire filling machine (col.1 lines 1-5 and col.4 lines 23-24);
the auger is made of T1 armored steel (col.6 lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auger of Kemp to be made of T1 armored steel as taught by Smith, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725